Title: From Thomas Jefferson to Philippe de Létombe, 22 February 1801
From: Jefferson, Thomas
To: Létombe (La Tombe), Philippe de



Dear Sir
Washington Feb. 22. 1801.

I fear you will consider me as taking much too great a liberty in what I am now about to ask of you; and yet I have had such experience of the friendliness of your disposition, and feel such a consciousness of a reciprocal disposition to serve you, that I am emboldened to go on. being now obliged to fix myself here, I find as great difficulty in composing my houshold, as I shall probably find in composing an administration for the government. you know the importance of a good maitre d’hotel, in a large house, & the impossibility of finding one among the natives of our country. I have imagined that such a person might be found perhaps among the French in Philadelphia, that no one would be more likely to know it than yourself, & that no one would be a better judge of his qualifications. honesty & skill in making the dessert are indispen[sable] qualifications. that he should be good humored & of a discreet, steady disposition is also important. if there be such a one within the compass of your knolege, will you have the goodness to engage him to come to me immediately? and to drop me a line of information whether I stand a chance to get one? if you could, by saying a word about price, fix him to some reasonable demand, it would add to the obligation: as he might on arriving here & seeing my distress take advantage from it to extort what would be unreasonable. you have sometimes given me apprehensions you meant to leave us soon. I should sincerely regret it, as I know the comfort of doing business with a person so rational & accomodating as yourself. it is a blessing to both nations to have such a person placed between them. should however any circumstances lead you to persist in this purpose, I should be happy if you would leave me the legacy of your Maitre d’hotel on your departure, if you think he has the necessary qualifications. I have a good cook: but it is pour l’office, & to take charge of the family that I am distressed. accept assurances of my great & cordial esteem and respect.

Th: Jefferson

 